Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 22, 2021

                                       No. 04-21-00118-CV

                       Steven L. BRUINGTON and Nancy R. Bruington,
                                       Appellants

                                                 v.

 LAKE MCQUEENEY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1,
   Robert L. Worth, Jr., David Doughtie, John Ewald, Lindsey Gillum and Paul A Mueller,
                                         Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-2549-CVC
                    The Honorable Margaret Garner Mirabal, Judge Presiding


                                          ORDER

        This is a precedential appeal arising from an election contest. See TEX. ELEC. CODE ANN.
§ 231.009. Appellants filed their notice of appeal on March 31, 2021. On May 27, 2021,
appellees filed a “Motion to Expedite the Briefing Schedule and the Disposition of Appeal of this
Election Contest.” By their motion, appellees request (1) an expedited briefing schedule, (2) our
refusal to entertain motions for rehearing, and (3) expedited issuance of the mandate. Appellants
have filed their brief, and appellees have filed their response brief. Appellants oppose the
appellees’ motion but “in the spirit of cooperation” agree to file their reply brief by July 2, 2021.

       Under section 231.009 of the Texas Election Code, “[a]n election contest has precedence
in appellate courts and shall be disposed of as expeditiously as practicable.” Id.; see Reese v.
Duncan, 80 S.W.3d 650, 665 (Tex. App.—Dallas 2002, pet. denied) (refusing any motion for
rehearing and directing the clerk to issue mandate immediately). We GRANT IN PART
appellees’ request to expedite the briefing schedule and ORDER appellants to file their reply
brief on or before July 2, 2021. We CARRY WITH THE APPEAL the remainder of the
motion, including appellees’ request for us to refuse motions for rehearing and to expedite the
mandate.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court